Exhibit RESTRICTED STOCK RIGHTS AWARD AGREEMENT PNM RESOURCES, INC. SECOND AMENDED AND RESTATED OMNIBUS PERFORMANCE EQUITY PLAN PNM Resources, Inc., a New Mexico corporation, (“PNMR” or the “Company”) hereby awards to «First»«Last», (the “Grantee”), a Participant in the PNM Resources, Inc. Second Amended and Restated Omnibus Performance Equity Plan (the “Plan”), as it may be amended, a Restricted Stock Rights Award (the “Award”) for the number of shares of common stock of the Company (“Stock”) noted below.The grant is made effective as of the day of , 2009 (the “Grant Date”). Capitalized terms used in this Restricted Stock Rights Award Agreement (the “Agreement”) and not otherwise defined herein shall have the meanings given to such terms in the Plan. 1.
